Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 9/16/2022.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect to claims 8-9, 13-14 None of the claims, specification or record disclose that the claimed 'computer readable storage media' is a non-transitory media/medium. The Examiner asserts that the claimed 'computer readable medium' can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace 'computer readable storage media with 'non-transitory computer readable storage media' or clarify that the 'computer readable storage media is non-transitory either in the specification or on the record.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-9, 13-14, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster (2016/0283971) in view of Beran et al. (2016/0102684 hereinafter Beran) in view of Morin et al. (2021/0342927 Morin hereinafter).
	With respect to claims 1, 8 and 15, Ernster teaches methods, product and systems for:
	 Receiving, by one more processors, structured and unstructured data for a user, wherein the structured and unstructured data for the user provide a first context for generating a singularity recommendation (i.e. The data application may provide real time stock valuations for a particular stock 306, and the database may store the real time percent gain or losses at a given time interval)(See Figure 3 and paragraph 0047);
	Responsive to identifying a location of the user, determining by one or more processors, ecosystem data based on the location of the user, wherein the ecosystem data provides a second context for generating the singularity recommendation (i.e. content/ads based on user's GPS location or city 307)(Figure 3 and paragraph 0047);
	Determining, by one or more processors, environmental data based on the location for the user, where the environmental data provides a third context for generating the singularity recommendation (i.e. ads/content on weather, temperature for the location)(Figure 3 and paragraph 0047);
	Generating, by one or more processors, the singularity recommendation based on the first context, the second context, and the third context directed to the user; and displaying, by one or more processors, the singularity recommendation in a user interface on a client device associated with the user (i.e. ocale 311 of Washington D.C., the weather 312 is sunny, the temperature 313 is above 15 degrees Celsius, the stock criteria 314 is a NASDAQ gain of 10.00% or larger, and the relevant user is categorized as being “high net worth.” When these conditions are satisfied, the advertisement management platform 321 may trigger an advertisement for BMW featuring their new M3 sedan and select the advertisement from the advertisement database 322)(Figure 3 and paragraph 0048).   
	With respect to machine learning algorithm to initialize a prediction based on a behavioral pattern which includes a number of occurrences of a pattern within a predetermined time period.  Beran teaches on paragraph 0049 “Over time, the AI model 120 can predict the behavior, actions, responses, wants and/or needs of a user in response to an approximate set of input data. For example, in the previously introduced example, a user is interested only in NBA scores in the month of April, and as such, any request for a sporting score of a game is used to predict the wants and needs of the user to include understanding that the user is a Golden State Warriors fan, and that in the month of April that user is only interested in scores from games played by the Warriors, all of which leads to a response (e.g., as implemented through the AI model 120) with the score for the latest game played by the Warriors”. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Beran of using learning algorithm/AI for  recommendations predictions being based on the number of occurrences/over time, in order to better learn and predict the user’s interest over time.
	With respect to prepopulating fields in a website based on any singularity recommendation.  Morin teaches on Figure 4 and corresponding text, paragraph 0069 “  the recommendation 405 may be pre-populated with an image 410 of the tennis racket (e.g., retrieved from a catalog of products received 340 from the entity), a tag 415 (i.e., “#tennisracket”) associated with the item, targeting criteria 420A-B specifying an audience for the content item (i.e., users between the ages of 25 and 34 who have hobbies/interests including tennis)”. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included prepopulating fields in a website based on any singularity recommendation, in order to easier populate a webpage/website based on recommendations.
    
	With respect to claims 2, 9 and 16, Ernster further teaches a behavioral pattern based on the structured and unstructured data that includes personal data for the user, wherein the behavioral pattern further provides the first context for generating the singularity recommendation (i.e the specifying conditions and/or criteria may be informed based on preferences and information received from advertisers 105. For example, an advertiser may know that its target demographic is highly responsive during certain weather and/or stock market conditions. Alternatively, the advertiser may know that its target demographic is highly primed for buying when the end of a quarter falls on a weekend, for example)(paragraph 0030).

	With respect to claims 6-7, 13-14 and 19-20, Ernster further teaches perform an action based on the singularity recommendation and the received one or more alterations from the user, wherein the action includes prepopulating one or more fields in a website based on the singularity recommendation; wherein the singularity recommendation is a statement that includes at least one highlighted word and one hyperlinked words, wherein the at least one highlighted word represents a portion of the singularity recommendation that the user can alter, and wherein the at least one hyperlinked word directs the user to the website with the prepopulated one or more fields (i.e.  the target user may be homeowners in the metropolitan Washington D.C. area. The advertiser may be a home alarm system company. The first moment may be defined as occurring when the number of violent crimes exceeds 300 per 100,000 nationally. The statistics on national violent crime may be obtained from the FBI. When the first moment occurs, the advertisement management platform may begin a campaign featuring a specific company's home alarm system. The second moment may be defined as the number of break and enters in Washington D.C. for a given week. Data may be obtained from the Metropolitan Police Department website. When the second moment occurs, the advertisement creative may be modified to feature a burglar attempting to burglarize a family home but is instead turned away by the activation of the alarm system and the call to the police)(paragraph 0055).

Allowable Subject Matter
Claims 3-5, 10-12 and 17-18 are allowed.
	The limitations of dependent claims 3-5, 10-12 and 17-18, in combination with the limitations of the independent claims that they depend from are not taught in the prior art of record.


References of record but not applied in the current rejection:
	CN 102077228 A teaches systems and methods for providing customized advertising content are provided. When a user is browsing a webpage, client script code embedded in the webpage monitors the user's mouse and keyboard activity, for example, the time it takes the user to click on a link, the time between clicks, etc. This data may then be compiled and sent to an ad server, which responds in real time by placing advertisements suitable to the user at that moment. By comparing the user's activity data to known behavioral data, one can estimate or predict the identity of the user and the user's state of mind, and deliver the advertisements accordingly. As more data is collected, the ad server may act dynamically to present more advertisements. 
	
	Article by Mell et al. titled “The NIST definition of cloud computing” teaches Measured service. Cloud systems automatically control and optimize resource use by leveraging a metering capability’ at some level of abstraction appropriate to the type of service (¢.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported, providing transparency for both the provider and consumer of the utilized service.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s arguments to dependent claims 2, 9 and 16 Applicant argues that Ernster doesn’t teach “determining the behavioral pattern based on the structured and unstructured data that includes personal data for the user which comprises consumption data, financial data, behavioral data and relationship data”. The Examiner disagrees with Applicant because Ernster teaches on paragraph 0002 “ consumer data may include demographic information, preferences, interests, etc., which are used to select and serve a particular ad to a particular customer” and on paragraph 0044 “The user database 203 may store various user profiles and may include information on users such as net worth, occupation, education, ethnic background, family information and other demographic information”. Therefore, contrary to Applicant’s arguments, Ernster teaches determining behavioral pattern of the user based on the user’s profile, such as the user’s stored net worth and the like are used to select and serve a particular ad to a particular customer.

	

	Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688